Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior art. 
The best prior art is Lin et al. (US 7563070) which teaches a fan framing comprising notches, a circuit board comprising protruding ribs with light-emitting elements, wherein the protruding ribs extend through the notches. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, each of the plurality of protruding ribs is aligned with a respective one of the plurality of connection members and extends into a respective one of the plurality of notches and a plurality of light-guiding members, wherein each of the plurality of light-guiding members is aligned with the one of the plurality of light-emitting elements located in the respective one of the plurality of notches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDREW THANH BUI/Examiner, Art Unit 3745                

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745